Title: From John Adams to Thomas Wren, 21 April 1787
From: Adams, John
To: Wren, Thomas


          
            Dr. Sir—
            Grosvr. sqr.
              April 21st. 1787
          
          Your Letter of Yesterday 2 °Clock by express was delivered to me this morning— I waited on the secretary of State, at eleven & communicated the Papers to Mr. Fraser—Lord Carmarthen not being there— Mr. Fraser was desirous of doing whatever could be legally done, to detect & punish such infamous Practices, Mr. Mowbray’s Letter & his whole conduct on this occasion does him honor— They shew him to be a man of honor & integrity as well as sense & Prudence, Mr. Fraser advised me to consult with Sir sampson Wright— I went to his office but he was not at home & I shall see him this evening— The Worthy Justice of the Peace Mr. Carter I hope will detain the Box blocks & other materials as well as the Bills struck off if there are any—
          it is of importance if possible to discover, who is the Rogue & who are his accomplices, If any evidence appears of his passing any Bills counterfieted he might be prosecuted as a criminal— But without that I am afraid, nothing further can be done than detain the Tools & Bills— whatever expences is incurred or may be incurred by you in this Business, I will pay in behalf of the United states—
          with great esteem &c
          
            J. A—
          
        